Citation Nr: 0803582	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for accrued benefits 
purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Eligibility for Department of Veterans Affairs Survivors' 
and Dependents' Educational Assistance (DEA) benefits under 
38 U.S.C.A. Chapter 35.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty from January 1951 to March 1952.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, in which the RO denied the benefits 
sought on appeal.  The veteran testified at a Travel Board 
hearing in September 2007.


FINDINGS OF FACT

1.  On August 1, 2002, the veteran's claim for TDIU was 
received.  

2.  In an August 2004 rating decision, TDIU was denied; in 
September 2004, a notice of disagreement (NOD) was received.  

3.  Prior to the veteran's death, the competent evidence 
establishes that the veteran's service-connected spine 
disabilities precluded him from securing or following a 
substantially gainful occupation.  

4.  At the time of the veteran's death, service connection 
was in effect for right C5-6 radiculopathy associated with 
cervical spine injury residuals, rated as 40 percent 
disabling; lumbar spine injury residuals with healed D-12 
fracture, rated as 40 percent disabling; and cervical spine 
injury residuals with D-1 spinous process fracture, rated as 
20 percent disabling; the combined rating was 80 percent.

5.  The Certificate of Death reflects that the veteran died 
in October 2004; the immediate cause of death was sepsis; 
there were no significant conditions contributing to death.

6.  Sepsis is not attributable to service; a respiratory 
disability is not attributable to service; heart disability 
was not manifest during service, was not manifest within one 
year of separation, and is not attributable to service.  

7.  The veteran's service-connected spine disabilities were 
not the immediate or underlying cause of the veteran's death, 
and were not etiologically related to the cause of death; the 
veteran's service-connected spine disabilities did not 
contribute substantially or materially to cause the veteran's 
death and they did not render the veteran materially less 
capable of resisting the effects of other disease causing 
death.

8.  The TDIU rating was warranted at the time of death and 
the total rating was permanent.


CONCLUSIONS OF LAW

1.  The criteria for TDIU for accrued benefits purposes have 
been met from August 1, 2002.  38 U.S.C.A. §§ 1155, 5121(a) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.340, 3.341(a), 
3.1000, 4.16 (2007).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.309, 
3.311, 3.312 (2007).

3.  Entitlement to DEA under Chapter 35, Title 38, United 
States Code is warranted.  38 U.S.C.A. § 3501 (West 2002 & 
Supp. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

The United States Court of Appeals for Veterans Claims ("the 
Court") issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose

However, in DIC cases where the veteran was service-connected 
during his lifetime, the Court found that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

However, where veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
section 5103(a) preadjudication notice, the Secretary or VA 
is not required to inform a DIC claimant of the reasons for 
any previous denial of a veteran's service-connection claim. 
 

In this case, the veteran was service-connected for multiple 
disabilities during his lifetime.  The VCAA notification did 
not specifically address this matter per Hupp.  However, in 
Sanders, the Federal Circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, the VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

In this case, the claimant was provided pertinent information 
in the SOC.  She demonstrated that she had actual knowledge 
of what was needed to establish her claim in written 
correspondence and at her Travel Board hearing.  Further, VA 
has obtained all relevant evidence.  Accordingly, the Board 
finds that the essential fairness was maintained in this case 
as the claimant has demonstrated actual knowledge of the 
evidence which was needed to establish her claim since VA has 
obtained all relevant evidence.  Thus, the Board finds that 
although there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice has been 
rebutted as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As noted, the veteran's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the issues of entitlement to accrued benefits 
and Chapter 25 benefits, these claims are being granted.  
Thus, there is no prejudice to the veteran with regard to 
VCAA deficiencies.  

Background

The service medical records reflect that the veteran injured 
his back and neck in a parachute accident during service.  
With regard to heart abnormalities, there was no 
documentation of any disease or injury of the cardiovascular 
or respiratory systems during service.  His separation 
examination revealed that the heart and lungs were normal.  
His blood pressure reading was 124/68.  

In a September 1952 rating decision, service connection was 
granted for residuals of cervical strain and fractured 
spinous process of the 8th dorsal vertebrae.  A 20 percent 
rating was assigned.  

In an October 2001 rating decision, service connection was 
granted for lumbar spine injury residuals with healed D12 
fracture, with an initial 10 percent rating assigned from 
March 1952, and a 20 percent rating from February 1999.  In 
addition, service connection was granted for C5-6 
radiculopathy associated with cervical spine injury 
residuals, and a 40 percent rating was assigned effective 
February 1999.

On August 1, 2002, a claim for increased ratings and TDIU was 
received.  

The veteran was afforded a VA examination in June 2003.  At 
that time, it was noted that the pain to include radiating 
pain from the neck and back rendered him unable at times to 
use his arms and he was frequently unable to get out of bed, 
the bathtub, or the house.  He was primarily confined to his 
home except for shopping trips.  On those excursions, his 
wife drove.  However, he also found it very difficult to 
navigate stairs.  Physical examination of the neck revealed 
limitation of flexion to 30 degrees, extension to 45 degrees, 
right rotation to 30 degrees, and lateral bending in each 
direction to 20 degrees.  Examination of the lumbosacral 
spine revealed tenderness at the L5 region, the veteran was 
unable to flex more than 10-15 degrees and was afraid of 
falling over.  No reflexes were elicited in the lower 
extremities.  The veteran was diagnosed as having an avulsion 
fracture of the T1 vertebra, a disc herniation at C6-7, and a 
spondylolisthesis of L5-S1.  It was the examiner's opinion 
that the veteran's current neck and back disabilities were 
etiologically related to an inservice parachute accident.  
The examiner further opined that the combination of these 
injuries rendered the veteran unemployable and virtually 
housebound.

In a June 2003 rating decision, a higher rating of 50 percent 
was granted for C5-6 radiculopathy associated with cervical 
spine injury residuals, effective August 2002; and a higher 
rating of 40 percent was assigned for D12 fracture effective 
August 2002.  The combined rating was 80 percent, from August 
2002.  

In August 2003, another claim for TDIU was received.  

In an August 2004 rating decision, TDIU was denied on the 
basis that recent VA medical treatment records reflected 
treatment for diabetes and respiratory disabilities, all of 
which were not service-connected.  In September 2004, an NOD 
was received, but an SOC was never issued.  

Thereafter, VA medical treatment records were received which 
showed that the veteran was treated from 2003 until his death 
in October 2004 for multiple medical problems including 
complications of diabetes, pleural effusion, congestive heart 
failure, renal failure, and eventually end-stage ischemic 
cardiomyopathy.  The terminal medical records reflected that 
the veteran had difficulty breathing.  The physician felt 
that he was in sepsis and heart failure which lead to his 
demise.  The family declined an autopsy.  

The Certificate of Death listed the immediate cause of death 
as being sepsis which had its onset days before death.  No 
other contributing causes of death were listed.  

In September 2007, the appellant testified at a Travel Board 
hearing.  The appellant indicated that the veteran had been 
having shooting pains from his neck and back for years.  She 
stated that he was unable to be normally active and was 
debilitated due to his neck and back problems.  He was 
wheelchair bound if he had to leave the house.  He had been 
in that state for years prior to his death.  The appellant 
and her daughter also indicated that he worsened at the 
hospital and never came home.  They basically asserted that 
his poor quality of life contributed to causing his death.  


Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2006); 38 C.F.R. 3.1000 (a) (2007) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2007).  The appellant's claim was timely filed.  

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  

The veteran died in October 2004.  Therefore, the appellant's 
claim is considered under the amended version of 38 U.S.C.A. 
§ 5121(a) which repealed the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of an award for accrued benefits.  

At the time of his death, he had filed an NOD to the denial 
of a TDIU rating, as noted above.  The RO denied this claim 
on the basis that there was no claim pending at the time of 
the veteran's death.  38 C.F.R. § 3.160(c) (2007) defines 
"pending claim" as an application that has not been finally 
adjudicated.  38 C.F.R. § 3.160(d) (2007) defines "finally 
adjudicated claim" as one that has been allowed or 
disallowed by the agency of original jurisdiction and become 
final by expiration of the one-year period after date of 
notice or by denial on appellate review.  In this case, as 
noted, an NOD was timely filed; thus, an appeal was 
initiated.  See also Taylor v. Nicholson, 21 Vet. App. 126 
(2007).  Therefore, the August 2004 rating decision which 
denied TDIU was not final as to that issue.  

Historically, the prior version of 38 U.S.C.A. § 5121(a), 
provided that, upon the death of a veteran, periodic monetary 
benefits to which he was entitled to, on the basis of 
evidence in the file at the date of death (accrued benefits), 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to a living 
person, including the veteran's spouse.  38 U.S.C.A. 
§ 5121(a) (West 2002).  The statute provided for 1) periodic 
payments to which an individual was entitlement at death 
under existing ratings for decisions, or 2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years.  See Bonny v. Principi, 16 Vet. App. 
504, 507 (2002).  The phrase "not to exceed two years" has 
been interpreted by the Federal Circuit as not limiting 
survivors of veterans to recovery only of those benefits that 
accrued in the two years immediately preceding a veteran's 
death.  Rather, 38 U.S.C.A. § 5121(a) (as in effect prior to 
December 16, 2003) limited the total accrued benefit payments 
that a survivor may receive to those accrued benefits due and 
unpaid for up to a two-year period.  See Terry v. Principi, 
367 F.3d 1291 (Fed. Cir. 2004).  The Federal Circuit held in 
Terry that section 5121(a) "only limits a survivor's recovery 
of accrued veteran's benefits to a maximum two-year period of 
benefits accrued at any time during the veteran's life."  The 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) had erred in its interpretation 
of section 5121(a), which had found that the payment of 
accrued benefits was limited to the two year period 
immediately preceding the veteran's death.  

In Bonny, the veteran, who incurred gunshot wounds in World 
War II, was assigned a 30 percent rating for the residuals of 
the wounds in February 1948.  In August 1995, during his 
lifetime, the RO determined that the February 1948 decision 
was clearly and unmistakably erroneous in not assigning a 50 
percent rating.  Five days after this decision was rendered, 
the veteran died.  The RO awarded his surviving spouse the 
difference between the amount of compensation payable at the 
30 percent rate and that payable at a 50 percent rate as an 
accrued benefit for the two years preceding his death.  The 
surviving spouse appealed, and asserted that she was entitled 
to the full compensation that would have been payable to the 
veteran retroactive to February 1, 1948.

The Court then reviewed the statute, 38 U.S.C.A. § 5121(a), 
and held that the statute provided two different classes of 
benefits that may be payable on the death of a veteran: (1) 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, which the Court 
referred to as "benefits awarded but unpaid", or (2) periodic 
monetary benefits based on evidence in the file at the date 
of the veteran's death and due and unpaid for a period not to 
exceed two years, which the Court referred to as "accrued 
benefits."  The Court also held that the two-year limitation 
applied only to "accrued benefits," not "benefits awarded and 
unpaid," and that when benefits have been awarded but not 
paid prior to the veteran's death, the eligible survivor is 
entitled to receive the entire amount of the award.  Bonny, 
16 Vet. App. at 507.  The Federal Circuit reviewed this 
section of the statute in Terry.  In Terry, the veteran in 
that case, during his lifetime, claimed that a May 1986 
decision was clearly and unmistakably erroneous in awarding 
an effective date of April 14, 1986, for a TDIU rating, and 
asserted that he was entitled to an effective date in April 
1985.  The RO denied that claim in July 1995, and the veteran 
appealed the decision to the Board.  He died, however, in 
August 1997, prior to the Board's consideration of his 
appeal.  His surviving spouse in September 1997 claimed 
entitlement to his unpaid accrued benefits for April 1985 to 
April 1986.

In Terry, the Federal Circuit reviewed the Court's holding in 
Bonny that 38 U.S.C.A. § 5121(a) provided two different 
classes of benefits: the "benefits awarded but unpaid" and 
"accrued benefits," and confirmed that interpretation of the 
statute.  The Federal Circuit determined that 38 U.S.C.A. § 
5121(a) did not limit the survivor's eligibility for accrued 
benefits to the two years immediately preceding the veteran's 
death, but that the survivor was entitled to the accrued 
benefits due the veteran for any two year period.  The 
Federal Circuit held, however, that when determining 
eligibility for "accrued benefits," rather than "benefits 
awarded but unpaid," the survivor is limited to a two-year 
period of eligibility.

The difference between the factual scenario in Bonny and that 
in Terry is that, in Bonny, the RO had determined that the 
prior rating decision was clearly and unmistakably erroneous 
and awarded the veteran retroactive benefits prior to his 
death.  The surviving spouse's eligibility was, therefore, 
based on "benefits awarded but unpaid."  In Terry, as in this 
case, the veteran had not been found to be entitled to any 
retroactive benefits prior to his death.  The surviving 
spouse's eligibility was, therefore, based on evidence in the 
file at the date of the veteran's death, or "accrued 
benefits," and limited to a two-year period.

The Board notes that the appellant's accrued benefits claim 
is for a TDIU rating which is being granted as set forth 
below.  Although Terry indicated that the appellant may now 
be paid for any two year period, the amended version of 
38 U.S.C.A. § 5121(a) repealed the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of an award for accrued benefits.  Thus, the 
appellant's claim may be granted based on when eligibility is 
established.

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

The veteran was service-connected for right C5-6 
radiculopathy associated with cervical spine injury 
residuals, rated as 40 percent disabling; lumbar spine injury 
residuals with healed D-12 fracture, rated as 40 percent 
disabling; and cervical spine injury residuals with D-1 
spinous process fracture, rated as 20 percent disabling; the 
combined rating was 80 percent.  This 80 percent rating was 
effective August 1, 2002.  

The veteran met the schedular criteria of 38 C.F.R. § 
4.16(a).  Thus, the issue is whether his service-connected 
disabilities precluded him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record must reflect circumstances, apart from non-
service-connected conditions, that placed the veteran in a 
different position than other veterans who meet the basic 
schedular criteria.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.

The ultimate question is whether the veteran, in light of his 
service-connected disorders, was capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The Board recognizes that the veteran's multiple medical 
problems including diabetes and the residuals thereof, 
respiratory disability, and heart disabilities, which were 
all nonservice-connected, impaired employability and no doubt 
precluded employability.  Nevertheless, in reviewing the 
severity of his service-connected disabilities, the competent 
medical evidence shows that the neck and spine disabilities 
also, on their own, precluded him from securing or following 
a substantially gainful occupation.  The VA examiner in June 
2003 opined that the combination of the back and neck 
injuries rendered the veteran unemployable and virtually 
housebound.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The medical professional determined that the veteran's 
service-connected disabilities precluded employment.  In sum, 
the veteran was unemployable based on the nature and severity 
of the service-connected disabilities.  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, the evidence supports the claim of entitlement to 
TDIU for accrued benefits purposes.  

The RO established August 1, 2002, as the effective date of 
the increase in the veteran's back and neck disabilities.  
This was the date of claim for those benefits.  It was also 
the original date of claim for the TDIU benefits.  The Board 
therefore finds that the grant of the accrued benefits claim 
for TDIU is effective August 2002.  Prior to that time it was 
not ascertainable that TDIU was warranted based on the 
medical evidence due to his service-connected disabilities.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including valvular heart disease, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen; Layno 
v. Brown, 6 Vet. App. 465 (1994).

The service medical records do not show any diagnosis of 
heart or lung disability.  There was no heart of lung 
injuries.  The records do not show that a heart disability 
was manifest within the first post-service year.  The veteran 
did not have sepsis during service.  

The veteran had a myriad of medical problems prior to his 
death.  The VA medical records reflect treatment for pleural 
effusions and lung disabilities prior to death.  In addition, 
the veteran was treated for congestive heart failure.  The 
terminal report shows that he was in end-stage ischemic 
cardiomyopathy just prior to death.  He developed sepsis and 
expired.  There is no competent medical evidence which 
establishes a nexus between service and a post-service 
diagnoses of lung and heart disabilities.  There was no 
inservice infection which caused his terminal sepsis; rather, 
that developed while he was hospitalized prior to death.  The 
Certificate of Death shows that the onset of the sepsis was 
days prior to death.  His lung and heart disabilities were 
causing his rapid decline prior to the onset of the sepsis.  
Competent medical does not show that the sepsis or the lung 
and heart disabilities being treated prior to death were 
related to service or that heart disability was manifest 
within one year of the veteran's separation from service.  

Thus, there is no nexus between the veteran's cause of death 
from sepsis and service.

It is also the appellant's contention that the veteran's 
service-connected neck and spine disabilities caused or 
contributed substantially or materially to cause the 
veteran's death because it was of such severity that they 
resulted in debilitating effects and a general impairment of 
health to an extent that rendered the veteran materially less 
capable of resisting the effects of other disease causing 
death.  

The appellant can attest to what she observed.  However, the 
appellant as a lay person has not been shown to be capable of 
making medical conclusions, thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the appellant is competent 
to report what she observed, she does not have medical 
expertise.  See generally Layno.  Therefore, she cannot 
provide a competent opinion regarding diagnosis and 
causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the lay testimony regarding varicose 
vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  The 
appellant's assertions involved a complex medical question.  
The appellant's lay assertions alone are not competent or 
sufficient.  

As noted, the veteran's service-connected neck and spine 
disabilities were rated a combined 80 percent disabling and 
the Board has found that a TDIU rating was warranted prior to 
death.  However, prior to death, the veteran was having 
considerable medical problems other than his neck and spine 
disabilities.  In fact, the neck and spine disabilities were 
not being treated prior to death.  The veteran was being 
treated for respiratory problems as well as end-stage heart 
failure.  Unfortunately, he also developed sepsis which was 
the immediate cause of death.  As noted, these medical issues 
are all unrelated to service.  

Although the veteran's neck and spine disabilities had 
debilitating effects on the veteran, there is no competent 
evidence showing that they rendered the veteran materially 
less capable of resisting the effects of the terminal disease 
processes.  Rather, the terminal disease processes were so 
overwhelming that they caused the veteran's death on their 
own.  

Thus, the Board concludes that the veteran's service-
connected neck and spine disabilities were not the immediate 
or underlying cause of the veteran's death, and were not 
etiologically related to the cause of death.  Furthermore, 
the fatal disease processes were not manifest during service 
and heart disability was not manifest within one year of 
separation.  The veteran's service-connected neck and spine 
disabilities did not contribute substantially or materially 
to cause the veteran's death and it was not of such severity 
that they rendered the veteran materially less capable of 
resisting the effects of other disease causing death.  The 
appellant's assertions as well as her daughter's assertions 
which are the same, are unsupported by competent evidence, 
the VA medical records, and do not serve as a basis to allow 
the claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert.


Chapter 35

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 
21.3040, 21.3041.

The Board has found that a TDIU rating was warranted prior to 
death.  Thus, a total rating was warranted prior to death as 
the veteran was totally disabled.  In this case, the 
veteran's neck and back disabilities were of long standing 
duration and were totally incapacitating prior to death.  The 
probability of permanent improvement under treatment was 
remote; and, a review of the record shows that there was in 
fact no such improvement.  The Board finds that the neck and 
back disabilities resulting in a total disability rating were 
permanent, i.e., unlikely to improve during the disabled 
person's lifetime, and, in this case were shown not to 
improve.  See 38 C.F.R. § 3.340(b). 

The Board has found that a TDIU rating was warranted prior to 
death.  The Board also finds that the total rating was 
permanent.  Therefore, entitlement to DEA under Chapter 35, 
Title 38, United States Code, is established.


ORDER

Entitlement to TDIU for accrued benefits purposes is granted.

Service connection for the cause of the veteran's death is 
denied.

Eligibility for DEA benefits under 38 U.S.C. Chapter 35 is 
granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


